1    Amy Longo (Ca. Bar. No. 198304)
     Email: longa@sec.gov
2    Shuman Sohrn (pro hac vice pending)
     Email: SohrnS@sec.gov
3    Division of Enforcement
     Securities and Exchange Commission
4    100 F Street NE, Mail Stop 5628
     Washington, D.C. 20549
5    Telephone: (202) 551-8472
     Facsimile: (202) 304-1469
6                                          *NOTE CHANGES MADE BY THE COURT*
7                     UNITED STATES DISTRICT COURT
8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     UNITED STATES SECURITIES AND               Case No.: MC20-00003-AB (ASx)
10   EXCHANGE COMMISSION,
                                                ORDER TO SHOW CAUSE
11               Plaintiff/Petitioner,          ISSUED UPON APPLICATION OF
12                  v.                          THE SECURITIES AND
                                                EXCHANGE COMMISSION FOR
13                                              AN ORDER UNDER SECTION
     LARRY M. PHILLIPS,
14                                              21(e) OF THE SECURITIES
                 Defendant/Respondent,          EXCHANGE ACT OF 1934
15
16
17
18         Upon the Application of the Securities and Exchange Commission (the
19
     “Commission”) for an order pursuant to Section 21(e) of the Securities Exchange
20
     Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u(e)(1), to enforce compliance
21
22   by Respondent Larry M. Phillips (“Phillips” or “Respondent”) with the Order
23
     Making Findings and Imposing Remedial Sanctions and a Cease-and-Desist Order
24
     Pursuant to Sections 15(b) and 21C of the Securities Exchange Act of 1934,
25
26   Sections 203(f) and 203(k) of the Investment Advisers Act of 1940, and Section
27
     9(b) of the Investment Company Act of 1940, entered on consent against Phillips
28

                                            1
1    and TPG Advisors, LLC on December 15, 2016 pursuant to an administrative
2
     proceeding entitled In the Matter of TPG Advisors, LLC d/b/a The Phillips Group
3
4    Advisors, and Larry M. Phillips, Administrative Proceeding File No. 3-17217

5    (December 15, 2016) (the “Administrative Order”), and it appearing that an Order
6
     to Show Cause should issue,1 it is hereby:
7
8          ORDERED, that Respondent shall appear before this Court in Courtroom

9    540 of the Courthouse located at 255 E. Temple Street, Los Angeles, California,
10
     on March 23, 2020 at 10:00 a.m. and show cause why the Commission’s
11
12   Application seeking the enforcement of the final Commission Administrative
13   Order against Respondent, including the entry of a final judgment, should not be
14
     granted.
15
16         ORDERED that the Commission shall personally serve Respondent with
17   this Order, and file a proof of service evidencing the same, on or before February
18
     12, 2020.
19
20         FURTHER ORDERED, that Respondent shall serve and file any opposing
21   papers by 5:00 p.m. on February 27, 2020. Service shall be made by (1) physical
22
     delivery to Shuman Sohrn, Securities and Exchange Commission, 100 F Street,
23
24
25
26
           1     This matter was referred to the undersigned Magistrate Judge on February 3,
27    2020. See Dkt. No. 4.
28

                                                  2
1    Mail Stop 5628, Washington, DC 20549-5628; (2) via e-mail to sohrns@sec.gov;
2
     or (3) the CM/ECF system of this Court.
3
4          FURTHER ORDERED, that if the Respondent serves and files any

5    opposing papers, the Commission may serve and file a reply paper by 5:00 p.m. on
6
     March 10, 2020, and serve such reply paper on Respondent by (1) physical
7
8    delivery to Respondent at the address designated in their opposition papers, (2) e-

9    mail to an address designated by Respondent, or (3) the CM/ECF system of this
10
     Court if Respondent appears by counsel.
11
12         FURTHER ORDERED, that after review of the papers filed, if the Court
13   determines that oral argument is appropriate, it will schedule the same.
14
           FURTHER ORDERED, that if Respondent fails to file opposing papers
15
16   and/or appear at the scheduled hearing, the Court may find Respondent in default
17   and enter an appropriate order against him at such time without further notice
18
     being given
19
20         IT IS SO ORDERED.
21         Dated: February 6, 2020
22
23
24
                                                /s/ Sagar
25                                          HONORABLE ALKA SAGAR
26                                          UNITED STATES MAGISTRATE JUDGE
27
28

                                               3
